CONSULTING AGREEMENT
 
This Consulting Agreement (the "Agreement") is entered into by and between KMAC
Advisors, LLC ("Consultant") and Bimini Advisors, Inc., a Maryland corporation
(the "Company"), effective as of May 4, 2011.
 
Consultant and the Company agree as follows:
 
1.            Services.  Consultant shall advise the Company with respect to
financing alternatives, business strategies, banking relationships and external
asset management arrangements (the “Services”) in connection with the formation,
capitalization and operation of Orchid Island Capital, Inc. (“Orchid”), a
Maryland corporation which is wholly-owned by Bimini Capital Management,
Inc.  The Services shall be performed during the time periods set forth
below.  However, the parties acknowledge that the Services to be performed under
this Agreement are not subject to any minimum or guaranteed number of hours or
days.  Further, the parties acknowledge that the Consultant will be expressly
prohibited from engaging in direct contact, in any capacity, with unaffiliated
third parties who during the term of this Agreement consider making an
investment in Orchid.  The Company acknowledges that Consultant may engage in
other business activities and that Consultant’s availability under this
Agreement may therefore be limited from time to time.
 
2. Fees, Expenses and Transaction Fee.
 
a.           Initial Retainer.  In consideration of the Services to be performed
by Consultant from May 4, 2011 through the earlier of April 30, 2012 or the date
on which Orchid closes on one of the private or public capital transactions
described below, the Company shall pay Consultant a cash retainer in the
aggregate amount of $30,000 (the “Initial Retainer”).  The Initial Retainer
shall be paid in three installments of $10,000 each, which shall be due on May
31, 2011, June 30, 2011 and July 31, 2011.  Initial Retainer payments shall be
nonrefundable.
 
b.           Retainer for Initial Private Offering or Initial Public
Offering.  In consideration of the Services to be performed by Consultant, the
Company shall pay Consultant a monthly cash retainer in an amount equal to
either:
 
(i)  If on or before April 30, 2012, the Company has received equity investments
from a private offering from unaffiliated third parties totaling at least $35
million (the total amount of such investment is referred to as the “Private
Capital”), 35% of the asset management fees that accrue and become payable by
Orchid to the Company on the Private Capital during the twelve calendar months
(the “Private Capital Term”) following the date on which Orchid has received the
Private Capital (the “ Private Capital Retainer”), or
 
(ii)  If on or before April 30, 2012, the Company has received equity
investments from an initial  public offering totaling at least $35 million (the
total amount of such investment is referred to as the “Public Capital”), 50% of
the asset management fees that accrue and become payable by Orchid to the
Company on the Public Capital during the twelve calendar months (the “Public
Capital Term”) following the date on which Orchid has received the Public
Capital (the “Public Capital Retainer”).  Notwithstanding the foregoing, in no
event shall the total amount of the Public Capital Retainer exceed $1.2 million.
 
 
 

--------------------------------------------------------------------------------

 
(iii)  The Private Capital Retainer and the Public Capital Retainer shall be
calculated and paid monthly based on the asset management fees that are earned
by the Company on the Private Capital or Public Capital, as the case may be,
each month during the Private Capital Term or Public Capital Term, as the case
may be.  Each Private Capital Retainer payment or Public Capital Retainer
payment shall be due within 30 days after the end of the month to which it
relates.  For example, a payment for the month ended June 30, 2011 shall be due
on July 30, 2011.  Notwithstanding the foregoing, if the Company has not raised
the Private Capital or Public Capital on or before April 30, 2012, then the
Company shall not be obligated to make any Private Capital Retainer or Public
Capital Retainer payments.
 
c.           Final Retainer for a Public Offering Following a Private
Offering.  In the event Orchid has received at least $35 million of Private
Capital from unaffiliated third parties by December 31, 2011, then the
Consultant may be entitled to receive a “Final Retainer” in connection with a
subsequent public offering as follows:
 
(i)  If from the date on which Orchid has received the Private Capital up to and
including December 31, 2012 (the “Final Term”), Orchid receives at least $35
million (the total amount of such investment is referred to as the “Final
Capital”) through an initial  public offering, then the Consultant will be
entitled to receive an amount equal to 45% of the asset management fees that
accrue and become payable by Orchid to the Company on the Final Capital during
the Final Term (the “Final Retainer”).
 
(ii)  The Final Retainer payments shall be calculated and paid monthly based on
the asset management fee that is earned by the Company on the Final Capital each
month during the Final Term.  Each Final Retainer payment shall be due within 30
days after the end of the month to which it relates.  For example, the Final
Retainer payment for the month ended December 31, 2011 shall be due on January
31, 2012.  Notwithstanding the foregoing, (i) in no event shall the Final
Retainer under this Agreement exceed $1.2 million and (ii) if Orchid has not
raised the Final Capital on or before December 31, 2012, then the Company shall
not be obligated to make any Final Retainer payments.
 
d.           Expenses.  The Consultant shall be responsible for the payment of
all out-of-pocket expenses incurred by Consultant in the performance of the
Services.  Notwithstanding the foregoing, Consultant and the Company may agree
that certain out-of-pocket expenses to be incurred by Consultant shall be paid
by the Company.  Any such agreement shall be in writing and shall be signed by
both Consultant and the Company.
 
3. Timeliness of Performance.  Consultant understands that timely performance of
all Services under this Agreement is required by the Company.  However,
Consultant will be excused from performance under this Agreement to the extent
such performance is prevented, delayed, or obstructed by causes beyond his
reasonable control.
 
4.            Term and Termination.  Unless earlier terminated as provided
below, this Agreement shall commence as of May 4, 2011 and shall end on:
 
a.           April 30, 2012, if the Company has not raised the Private Capital
or Public Capital by that date;
 
 
 

--------------------------------------------------------------------------------

 
b.           in the event the Company has raised the Private Capital by April
30, 2012, December 31, 2012.
 
The Consultant may terminate this Agreement at any time upon ten days’ written
notice to the Company.
 
The Company may terminate this Agreement at any time upon ten days’ written
notice to Consultant, but only “For Cause.”  The Company may terminate this
Agreement “For Cause” only if (i) the Consultant engages in unlawful or
fraudulent conduct in the performance of its duties under this Agreement and
such unlawful or fraudulent conduct is not remedied or cured within 20 days
after written notice of such conduct has been provided by the Company to
Consultant or (ii) Consultant is convicted of any felony or a misdemeanor
involving moral turpitude or financial fraud.
 
5. Cooperation.  To enable Consultant to perform the Services contemplated by
this Agreement as efficiently as possible, the Company agrees to provide such
reasonable cooperation and assistance as Consultant may request.
 
6.            Quality of Service.  Services provided by Consultant under this
Agreement will conform to and be of the kind and quality that are customarily
performed by persons who have relevant background and experience that is
comparable to that of the Consultant.
 
7.            Indemnification.
 
a.            The Consultant shall defend, indemnify, and hold harmless the
Company, its agents, affiliates, successors, and assigns with respect to any
claim or action brought against them arising out of or in connection with any
negligent act or negligent omission by Consultant in the performance of the
Services.
 
b.            The Company shall indemnify and hold harmless Consultant, its
agents, affiliates, successors, and assigns by reason of the fact that it is or
was a director, officer or employee of the Corporation, or is or was serving at
the request of the Corporation as a director, officer, employee, fiduciary or
other representative of another corporation, partnership, joint venture, trust,
employee benefit plan or other entity to the extent permitted by the articles of
incorporation and bylaws of the Company, as they may be amended.
 
8.            Confidentiality.  Neither party shall copy, use, or disclose any
Confidential Information of the other except as reasonably required to perform
its duties hereunder, and shall only disclose such information to those
employees, subcontractors, and agents that have a "need to know" such
information to perform their duties.
 
For the purposes of this Agreement, "Confidential Information" shall mean any
competitively sensitive or secret business, marketing, or technical information
of either party.  However, Confidential Information shall not include any
information which is publicly available at the time of disclosure or
subsequently becomes publicly available through no fault of the recipient party
or is rightfully acquired by the recipient party from a third party who is not
in breach of an agreement to keep such information confidential.
 
 
 

--------------------------------------------------------------------------------

 
9.            Non-Exclusivity of Services.  The Company acknowledges that
Consultant may perform similar services for businesses other than the
Company.  Unless the nature of such services would expressly violate a specific
provision of this Agreement, this Agreement does not prohibit Consultant from
performing services for other businesses.
 
10.            Independent Contractor.  The parties agree that Consultant is an
independent contractor and shall be responsible for and shall have full control
over developing its own means and methods as it deems appropriate in providing
the Services.  Consultant may represent the Company as a Client; however,
Consultant is not an employee, partner or agent of the Company, and Consultant
has no authority to contract for or bind the Company in any manner, except with
the prior written consent of the Company.  Consultant will not make any
representation of an employment relationship between Consultant and the Company
and will not claim any benefits provided by the Company to its employees.
Consultant understands and agrees that Consultant is not entitled to and will
not receive any employee benefits from the Company, including but not limited to
employer withholdings or liability for taxes, FICA, Medicare or Medicaid,
medical or disability insurance, vacation or leave, pension.  Consultant is not
entitled to and will not receive worker’s compensation or unemployment insurance
benefits unless coverage is provided by Consultant or some other
entity.  Consultant is obliged to and agrees to pay any applicable federal,
state, and local income tax on any monies paid pursuant to this Agreement.
 
11. General Provisions.
 
a.           This Agreement constitutes the entire Agreement between the parties
with respect to the subject matter hereof and supersedes all prior Agreements
between the parties, whether written or oral, relating to the same subject
matter.
 
b.           No modification of this Agreement shall be effective unless in
writing signed by an officer of Consultant and a duly authorized representative
of the Company.  In event of a conflict between this Agreement and other
representations, whether written or oral, the provisions of this Agreement shall
prevail.
 
c.           The waiver by either party of a breach or default in any of the
provisions of this Agreement by the other party shall not be construed as a
waiver of any succeeding breach of the same or other provisions; nor shall any
delay or omission on the part of either party to exercise or avail itself of any
right, power, or privilege that it has or may have hereunder operate as a waiver
of any breach or default by the other party.
 
d.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida.
 
e.           In the event that any provision of this Agreement is found
unenforceable under applicable law, the remaining provisions of this Agreement
shall nonetheless be enforced to the maximum extent permitted by law consistent
with the fundamental intent of the parties.
 
 
 

--------------------------------------------------------------------------------

 
f.           Each party hereby represents and warrants to the other party that
this Agreement has been duly authorized, executed and delivered in furtherance
of its business purposes and is a binding obligation of such party.  Each party
further represents that it has the full legal right, power and authority to
enter into this Agreement and to perform its respective duties and obligations
hereunder.
 
g.           This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, Consultant and Company have executed this Agreement to be
effective as of the day and year first written above.
 
 
KMAC ADVISORS, LLC:
 
BIMINI ADVISORS, INC.
     
By: /s/ Kevin M. McCann
   
By: /s/ Robert E. Cauley
       
Name : Kevin M. McCann
   
Name: Robert E. Cauley
 
Title: President
   
Title: CEO
 